The City of Bradenton filed its bill of complaint to foreclose certain municipal tax liens against improved properties located within the City. A motion to dismiss and for compulsory amendment of the bill were overruled and this appeal was prosecuted.
The vital question urged for reversal is whether or not the bill to foreclose should allege with certainty the ordinance and law under which the tax was levied and the lien accrued.
The chancellor answered this question in the negative relying on Trust Company of Florida, et al., v. City of Tampa, 103 Fla. 628,  138 So. 73. The bill of complaint is shown to contain a copy of the tax roll with date of the certificates being foreclosed together with other allegations sufficient to uphold it in view of the chancellor's decree, but the better practice is to allege the law under which the tax was levied and the lien accrued. Parker v. Town of Callahan 115 Fla. 266,156 So. 334.
The judgment is accordingly affirmed but with directions to permit amendment of the bill to conform to the better practice.
Affirmed.
BROWN, BUFORD and CHAPMAN, J. J., concur.
THOMAS, J., concurs in part and dissents in part.
Justice WHITFIELD not participating as authorized by Section 4687. Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.